1    Scott E. Gizer, Esq., Nevada Bar No. 12216
       sgizer@earlysullivan.com
2    Sophia S. Lau, Esq., Nevada Bar No. 13365
       slau@earlysullivan.com
3    EARLY SULLIVAN WRIGHT
       GIZER & McRAE LLP
4    8716 Spanish Ridge Avenue, Suite 105
     Las Vegas, Nevada 89148
5    Telephone: (702) 331-7593
     Facsimile: (702) 331-1652
6
     Kevin S. Sinclair, Nevada Bar Number 12277
7      ksinclair@sinclairbraun.com
     SINCLAIR BRAUN LLP
8    16501 Ventura Boulevard, Suite 400
     Encino, California 91436
9    Telephone: (213) 429-6100
     Facsimile: (213) 429-6101
10
     Attorneys for Defendant
11   CHICAGO TITLE INSURANCE COMPANY
12   DESIGNATED LOCAL COUNSEL FOR SERVICE OF
     PROCESS ON SINCLAIR BRAUN LLP PER L.R. IA 11-1(b)
13
     Gary L. Compton, State Bar No. 1652
14   2950 E. Flamingo Road, Suite L
     Las Vegas, Nevada 89121
15
                               UNITED STATES DISTRICT COURT
16
                                         DISTRICT OF NEVADA
17

18
        WELLS FARGO BANK, NATIONAL                 Case No.: 2:21-cv-00383-KJD-EJY
19
        ASSOCIATION, AS TRUSTEE FOR THE
        STRUCTURED ADJUSTABLE RATE                 -----------------------------------------------
                                                     STIPULATION AND PROPOSED
20
        MORTGAGE LOAN TRUST, MORTGAGE                ORDER EXTENDING DEFENDANT
        PASS-THROUGH CERTIFICATES                    CHICAGO TITLE INSURANCE
21
        SERIES 2005-11,                              COMPANY’S TIME TO RESPOND
                                                     TO MOTION FOR REMAND [ECF
22
                            Plaintiff,               No. 6] AND MOTION FOR FEES AND
                                                     COSTS [ECF No. 7]
23
                     vs.
                                                    (Fourth Request)
24
        FIDELITY NATIONAL TITLE GROUP,
        INC., et al.,
25
                            Defendants.
26

27

28

        STIPULATION AND ORDER TO EXTEND TIME TO RESPOND TO MOTION FOR REMAND AND
                                MOTION FOR FEES AND COSTS
     625519.1
1               Defendant Chicago Title Insurance Company (“Chicago Title”) and Plaintiff Wells Fargo
2    Bank, National Association (“Wells Fargo”) (collectively, the “Parties”), by and through their
3    counsel of record, hereby stipulate and agree as follows:
4               1. On March 5, 2021, Wells Fargo filed its Complaint in the Eighth Judicial District
5                  Court, Case No. A-21-830602-C [ECF No. 1-1];
6               2. On March 7, 2021, Chicago Title filed a Petition for Removal to this Court [ECF No.
7                  1];
8               3. On April. 6, 2021, Wells Fargo filed a Motion for Remand [ECF No. 6] and Motion
9                  for Costs and Fees [ECF No. 7];
10              4. Chicago Title’s deadline to respond to Wells Fargo’s Motion for Remand and Motion
11                 for Costs and Fees was initially April 20, 2021;
12              5. On April 21, 2021, the Court granted the Parties’ stipulation extending Chicago Title’s
13                 deadline to respond to the Motion for Remand and Motion for Fees and Costs to May
14                 20, 2021;
15              6. On May 17, 2021, the Court granted the Parties’ stipulation extending Chicago Title’s
16                 deadline to respond to the Motion for Remand and Motion for Fees and Costs to June
17                 18, 2021;
18              7. On June 14, 2021, the Court granted the Parties’ stipulation extending Chicago Title’s
19                 deadline to respond to the Motion for Remand and Motion for Fees and Costs to July
20                 9, 2021;
21              8. Chicago Title’s counsel is requesting an extension until July 23, 2021, to file its
22                 response to the pending Motion for Remand and Motion for Costs and Fees;
23              9. Chicago Title requests another two-week extension of time to respond to the Motion
24                 for Remand and Motion for Costs and Fees to afford Chicago Title additional time to
25                 respond to the legal arguments set forth in Wells Fargo’s motions;
26              10. Wells Fargo does not oppose the requested extension;
27              11. This is the fourth request for an extension which is made in good faith and not for
28                 purposes of delay;
                                                           1
        STIPULATION AND ORDER TO EXTEND TIME TO RESPOND TO MOTION FOR REMAND AND
                                MOTION FOR FEES AND COSTS
     625519.1
1               IT IS SO STIPULATED that Chicago Title’s deadline to respond to Wells Fargo’s
2    Motion for Remand [ECF No. 6] and Motion for Costs and Fees [ECF No. 7] is hereby extended
3    through and including July 23, 2021.
4

5    Dated: July 9, 2021                           EARLY SULLIVAN WRIGHT
                                                    GIZER & McRAE LLP
6
                                                   By:      /s/-- Sophia S. Lau
7                                                         SCOTT E. GIZER
                                                          SOPHIA S. LAU
8                                                         Attorneys for Defendant CHICAGO TITLE
                                                          INSURANCE COMPANY
9

10   Dated: July 9, 2021                           SINCLAIR BRAUN LLP
11                                                 By:      /s/-Kevin S. Sinclair
                                                          KEVIN S. SINCLAIR
12
                                                          Attorneys for Defendant CHICAGO TITLE
                                                          INSURANCE COMPANY
13

14
     Dated: July 9, 2021                           WRIGHT FINLAY & ZAK, LLP
15
                                                   By:     /s/-Darren T. Brenner
16                                                        DARREN T. BRENNER
                                                          CHRISTINA V. MILLER
17                                                        Attorneys for Plaintiff WELLS FARGO
                                                          BANK, NATIONAL ASSOCIATION
18

19   IT IS SO ORDERED:

20

21   Dated:      7/12/2021                           By:
22
                                                     UNITED STATES DISTRICT COURT JUDGE

23

24

25

26

27

28
                                                      2
        STIPULATION AND ORDER TO EXTEND TIME TO RESPOND TO MOTION FOR REMAND AND
                                MOTION FOR FEES AND COSTS
     625519.1
